Citation Nr: 0639624	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.  

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2006 the veteran provided testimony before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously disallowed claim for entitlement to service 
connection for a head injury.  The veteran was notified of 
this decision and of his appellate rights by letter that same 
month.  He did not appeal.

2.  The evidence received since the August 1998 decision 
includes evidence which is neither cumulative nor redundant 
of previously submitted evidence and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a head injury.  


CONCLUSIONS OF LAW

1.  The August 1984 RO rating decision that found that new 
and material evidence had not been presented to reopen a 
claim for service connection for a head injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159.  As the issue of whether new and material evidence has 
been received has been resolved in the veteran's favor, 
analysis of whether VA has satisfied the duties to notify and 
assist is not in order.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Certain chronic diseases, including epilepsy, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A claim for entitlement to service connection for a head 
injury was initially denied in November 1975 on the basis 
that "in the absence of confirmed head injury in service, 
there is not an etiological relationship of headaches in 
service to seizure disorder; nor [is] there evidence of 
seizure disorder noted within the presumptive period 
subsequent to separation.  Therefore [service connection] for 
seizure disorder is not established."  From this statement, 
the Board finds that the November 1975 decision denied the 
veteran's claim for entitlement to service connection because 
there was no showing of a relationship between his seizures 
and his service.  

In August 1998, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a head injury.  Thus, 
in order to reopen the veteran's claim, evidence submitted 
since August 1998 must be evidence not before the RO in 
August 1998 and must be evidence that goes to establishment 
of a nexus between the veteran's service and his current 
seizure disorder.

Evidence of record at the time of the August 1998 decision 
includes service medical records documenting that the veteran 
suffered headaches and dizziness after being struck in the 
head in July 1969, that he was struck in the jaw and shoulder 
during a fight in November 1969, and a January 1970 report of 
medical examination that reported a mild concussion sustained 
in July 1970.  Also of record was a September 1975 hospital 
summary of treatment for complaints of headaches, a lay 
statement from V.E.T. dated in November 1997, reporting that 
V.E.T. had known the veteran to have seizures and headaches 
since release from active service, and VA treatment records 
from March 1998, St. Joseph's Hospital records from August 
1991, and Herrman Hospital records from June 1985 and August 
1991.  None of this evidence indicated that the veteran's 
service may have caused any disability.  

Evidence submitted since August 1998 includes letters from 
Q.Y., M.D., dated in September 2001 and November 2004,  a 
letter from a VA staff neurologist dated in August 1997, a 
letter from a VA physician dated in August 1987, treatise 
evidence from an unknown source and date, and the veteran's 
own testimony at the September 2006 hearing.  

The letters from Dr. Q.Y. and the veteran's testimony 
constitute new and material evidence.  The veteran's 
testimony that he was rendered unconscious after being hit on 
the head with a cooking pot is new and material evidence 
because it goes to the nature and severity of the in-service 
injury and was not previously submitted to VA.  As stated 
above, this evidence must be taken as credible for the 
purposes of reopening the veteran's claim.  Also material is 
the content of the letters provide by Dr. Q.Y.  In the 
November 2004 letter Dr. Q.Y. stated that the veteran's 
reports and records reviewed by this doctor, "indicate that 
he [the veteran] had seizures and headaches which were either 
triggered, aggravated, or caused by a pot falling on is head 
causing a closed head injury."  This evidence indicates that 
the veteran's current complaints may be related to his 
service.  

Taken together, this new and material evidence raises a 
reasonable possibility of substantiating his claim on appeal.  


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of a head injury is 
reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

While new and material evidence sufficient to reopen the 
veteran's claim has been submitted, the record lacks 
sufficient evidence for the Board to decide this claim.  By 
stating that an in-service injury either triggered, 
aggravated, or caused seizures and headaches, Dr. Q.Y. 
provided only a vague description of a relationship between 
the veteran's service and his present complaints.  
Furthermore, while this physician indicates that he reviewed 
records provided by the veteran, it is not clear what records 
were reviewed.  As medical evidence does indicate that the 
veteran's service may be associated with his current claimed 
disability but does not demonstrate that it is at least as 
likely as not that events during service caused such 
disability, the Board requires a medical examination and 
opinion in order to make a decision on this claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Additionally, the veteran testified at the September 2006 
hearing that he was hospitalized during service for a head 
injury and that he received treatment for seizures within a 
year of separation from service.  The claims file is absent 
for records of any such medical treatment.  On remand, a 
reasonable attempt should be made to obtain any relevant 
records.

Accordingly, the case is REMANDED for the following action:

1.  Invite the veteran to provide 
information as to the dates when, and 
hospitals and VA Medical Centers at which, 
he received treatment for his seizures or 
headaches during service and post service 
prior to September 1975.

2.  After the above development is 
complete and the veteran has had a 
reasonable time to respond, make 
reasonable efforts to obtain any records 
identified by the veteran.  Regardless of 
his response, make reasonable efforts to 
obtain any inpatient records of treatment 
from Womack Army Hospital at Fort Bragg, 
North Carolina, from July 1, 1969 through 
January 31, 1970 and for treatment 
provided at the VA Hospital in Houston, 
Texas, from January 1970 through January 
1971.  

3.  After the above development is 
complete, associate any records obtained 
with the claims file and schedule the 
veteran for a VA examination by a 
neurologist.  The claims file and a copy 
of this remand must be provided to the 
examiner prior to the examination and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is asked to state whether the 
veteran suffers from any chronic headaches 
or any seizures.  

The examiner is asked to provide an 
opinion as to the date of onset and 
etiology of any currently diagnosed 
neurological condition.  Specifically, the 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed neurological condition had its 
onset during service or is related to any 
in-service injury, to include the reported 
blow to the head documented in the service 
medical records as occurring in July 1969 
or the blow to the jaw documented in the 
service medical records as occurring in 
November 1969.  The examiner is also asked 
to comment on the notation recorded on the 
January 1970 report of medical 
examination, that the veteran suffered a 
mild concussion in July 1969.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


